Exhibit 10.2

 

BORROWER SUPPLEMENT NO. 1

 

Reference is made to that certain Loan and Security Agreement dated as of
June 16, 2004, as amended by that certain First Amendment to Loan and Security
Agreement dated as of November 10, 2004 (as heretofore amended and as otherwise
amended, restated, supplemented or modified from time to time, the “Loan
Agreement”; capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Loan Agreement), among DIAMOND JO, LLC
(formerly known as Peninsula Gaming Company, LLC), a Delaware limited liability
company (“DJL”), THE OLD EVANGELINE DOWNS, L.L.C., a Louisiana limited liability
company (“OED, and together with DJL, referred to hereinafter each individually
as a “Borrower”, and collectively, as “Borrowers”), Lenders signatories thereto,
and WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
agent for the Lenders (“Agent”).

 

Whereas, the undersigned (“New Borrower”) is required to join the Loan Agreement
as a Borrower and become a Borrower by executing and delivering in favor of
Agent this Borrower Supplement.  Upon the execution and delivery of this
Borrower Supplement by New Borrower, New Borrower shall become a Borrower under
the Loan Agreement with the same force and effect as if originally named as a
Borrower therein.

 

New Borrower hereby agrees as follows:

 

1.             New Borrower, by its signature below, becomes a “Borrower” under
the Loan Agreement with the same force and effect as if originally named therein
as a “Borrower,” and New Borrower hereby agrees to all of the terms and
provisions of the Loan Agreement applicable to it as a “Borrower” thereunder. 
In furtherance of the foregoing, New Borrower agrees that New Borrower is and
shall be jointly and severally bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a “Borrower” under the Loan Agreement and the other Loan
Documents.  Each reference to a “Borrower” in the Loan Agreement shall be deemed
to include New Borrower.  The Loan Agreement is incorporated herein by
reference.

 

2.             In furtherance of the foregoing, New Borrower, as security for
the payment and performance in full of the Obligations, does hereby grant,
assign, and pledge to Agent, for the benefit of the Lender Group, a security
interest in all Collateral of New Borrower, and all additions thereto and
replacements thereof and all other property of New Borrower whether now or
hereafter created, acquired or reacquired, to secure the full and prompt payment
of the Obligations, including, without limitation, any interest thereon, plus
attorneys’ fees and expenses if the Obligations represented by the Loan
Agreement are collected by law, through an attorney-at-law, or under advice
therefrom.

 

--------------------------------------------------------------------------------


 

3.             New Borrower represents and warrants to Agent and the other
members of the Lender Group that this Borrower Supplement has been duly executed
and delivered by New Borrower and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

 

4.             Any signature delivered by a party by facsimile transmission or
by e-mail transmission of an adobe file format document (also known as a PDF
file) shall be deemed an original signature hereto.

 

5.             Except as expressly supplemented hereby, the Loan Agreement shall
remain in full force and effect.

 

6.             THE VALIDITY OF THIS BORROWER SUPPLEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

7.             This Borrower Supplement shall be considered a Loan Document for
all purposes.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, New Borrower has duly executed this Borrower Supplement as
of May 13, 2005.

 

NEW BORROWER:

DIAMOND JO WORTH, LLC, a Delaware

 

limited liability company

 

 

 

 

 

By:

/s/ Natalie A. Schramm

 

 

Name:

Natalie A. Schramm

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

CONSENTED:

THE OLD EVANGELINE DOWNS, L.L.C.,

 

a Louisiana limited liability company

 

 

 

 

 

 

 

By:

/s/ Natalie A. Schramm

 

 

Name:

Natalie A. Schramm

 

 

Title:

Chief Financial Officer

 

 

 

 

 

DIAMOND JO, LLC, a Delaware limited liability
company

 

 

 

 

 

 

 

By:

/s/ Natalie A. Schramm

 

 

Name:

Natalie A. Schramm

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------